Citation Nr: 0403394	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), headaches, a low back condition, a 
psychiatric condition, and receding gums.

2.  Entitlement to compensable ratings for plantar warts, a 
right shoulder disability, a left shoulder disability, 
hemorrhoids, and a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions which denied service connection for 
GERD, headaches, a low back condition, a psychiatric 
disorder, and receding gums; and granted service connection 
and noncompensable ratings (for which the veteran seeks 
higher ratings) for plantar warts, a right shoulder 
disability, a left shoulder disability, hemorrhoids, and a 
left knee disability.

The above issues are addressed in the present Board decision, 
except for the issue of a higher rating for a left knee 
disorder, which is addressed in the remand at the end of the 
decision.

As the present Board decision grants a compensable rating for 
one of the veteran's service-connected disabilities, a 
previous issue of entitlement to a single 10 percent rating 
under 38 C.F.R. § 3.324, for multiple noncompensable service-
connected disabilities, is moot.  



FINDINGS OF FACT

1.  The veteran's current GERD began during active service.

2.  The veteran's current chronic headache disorder began 
during his active service.

3.  The veteran's current low back disorder began during his 
active service.

4.  The veteran's current acquired psychiatric disorder began 
during his active service.

5.  Claimed receding gums are not a disability for VA 
compensation purposes.

6.  Service-connected plantar warts of the feet are 
manifested by tenderness, and this condition produces 
impairment equivalent to that found in the analogous 
condition of symptomatic metatarsalgia.

7.  A service-connected right shoulder disability does not 
limit motion of the arm to the shoulder level; the arm can be 
raised well above this level.  

8.  A service-connected left shoulder disability does not 
limit motion of the arm to the shoulder level; the arm can be 
raised well above this level.  .

9.  Service-connected hemorrhoids are no more than mild or 
moderate.  


CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic headache disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

3.  A low back disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  A psychiatric disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

5.  Receding gums may not be service-connected for VA 
compensation purposes.  38 C.F.R. § 3.381 (2003).

6.  Plantar warts are 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5279 (2003).

7.  The criteria for a compensable rating for a right 
shoulder disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5201 (2003).

8.  The criteria for a compensable rating for a left shoulder 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5201 (2003).

9.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Air Force from May 
1980 through May 2000, at which point he retired based on 
length of service.

His service medical records show that in July 1980 he was hit 
in the head by a soda can; the wound, which was cleaned, 
dressed, and sutured, was well healed by the next month.  
Dental records show that he was given a bridge for several 
upper front teeth in 1981.  In June 1981, he was seen for 
sleeping difficulty; the assessment was anxiety.  In July 
1983, a mucocele lesion was found inside the right lower lip.  
He reported acute abdominal pain in June 1984, with no 
abdominal or back tenderness; the assessment was muscular 
pain.  In August 1984, he was seen for cramps and diarrhea, 
and diagnosed with viral gastroenteritis and ringworm.  He 
was seen for nasal congestion and headaches in May 1986, with 
a diagnosis of rhinitis.  He suffered right-sided paralumbar 
pain after a car accident in December 1986; the diagnosis was 
muscular strain.  In March 1987, he developed forehead pain 
after hitting his head on an aircraft panel; he also suffered 
a superficial laceration in the center of the forehead.  He 
was diagnosed with tension headaches in June 1987 that had 
been present for two weeks.  On further evaluation, it was 
noted that he had "migraine" headaches and skin rash, but 
his mental status was within normal limits.  He was seen for 
abdominal pain in September 1987 and to rule out acute 
gastroenteritis and peptic ulcer disease.  On testing for 
abdominal pain in September 1987, no significant abnormality 
was found.  When evaluated in April 1989 by the mental health 
clinic for special duty clearance, he denied depressive 
symptoms or undue stress; there were no disqualifying 
diagnoses.  

The veteran had an episode of enteritis in September 1991, 
with abdominal pain.  That month, he also reported anxiety, 
with a possible assessment of panic attack.  In December 
1991, he had abdominal pain, myalgias, and headache in 
connection with a viral syndrome.  He was diagnosed with 
anxiety in August 1992 after complaints of a lack of energy 
for the last 6 months with occasional insomnia and a history 
of anxiety attacks.  He reported a lump in the occipital area 
in January 1993.  In May 1993, he was seen for suspected 
viral enteritis.  Soft tissue findings on dental examinations 
from the mid- to late 1990s were within normal limits.  In 
December 1995, he was prescribed eyeglasses after complaints 
of vision problems and headaches.  Following complaint of 
abdominal pain in October 1996, examination of the kidney, 
ureter, and bladder was normal.  He was seen for occasional 
epigastric pain with "bubbling up" in January 1998; the 
assessment was GERD.  In June 1998, he was seen for occult 
bloods that were positive with occasional heartburn and 
indigestion.  He reported a history of ulcers many years ago 
without any bleeding; he also denied a history of headaches.  
Further examination was recommended to rule out sources of 
gastrointestinal bleeding, including a polyp, cancer, and an 
ulcer.  He sought help with stress in August 1998, with 
decreased energy and appetite and increased irritability.  
His score on a scale measuring depression was moderate, and 
the assessment was depression.  He was seen for an upset 
stomach in October 1998, with an impression of gastritis with 
irritable bowel.  After continuing gastritis, an upper GI 
series in December 1998 identified a single episode of 
gastroesophageal reflux to the mid-esophagus; the series was 
otherwise unremarkable.  In May 1999, he was found to have 
gingivitis.  In November 1999, he was treated for inflamed 
external hemorrhoids.  In February 2000, he reported low back 
pain that started less than a day earlier.  In March 2000, he 
was seen for continuing low back pain; back motion was 
normal, but he had perilumbar and costovertebral angle 
tenderness.  His mechanical low back pain was soon found to 
be improving, but there was cortical thickening of the left 
knee on X-ray.  He was released from active duty at the end 
of May 2000.

On treatment for left knee pain in June 2000, there is a 
reference to a knee sleeve.  

In July 2000 and later, the veteran filed claims for service 
connection.

The veteran underwent VA examinations in August 2000.  He had 
tender plantar warts on the right great toe, the left great 
toe, and the left second toe that periodically had to be 
shaved.  The areas were one centimeter in diameter and were 
tender to palpation, but there was no inflammation or 
induration around the warts.  

He described weekly frontal headaches that was severe enough 
to make him go to bed.  Cranial nerves were intact, and there 
was no evidence of motor or sensory loss.  The impression was 
vascular headaches.  

He also described limited shoulder motion on flare-ups and 
right shoulder popping and soreness with some movements.  
There was some tenderness over the left shoulder anterior 
capsule.  He could extend the left shoulder above at 90 
degrees with both bilateral and anterior movement; he could 
rotate the left shoulder 120 degrees with 90 degrees of 
upward movement.  He could place his arm behind his back 
without difficulty, without pain on examination.  As for the 
right shoulder, there was a slight pop on full extension.  He 
had full extension anteriorly, laterally, and posteriorly.  
He could raise the right shoulder to 90 degrees.  He had 
rotation of 120 degrees anteriorly and 90 degrees 
posteriorly.  He could place his right arm behind his back 
without difficulty.  Bilateral shoulder motion was within 
normal limits.  The impression was recurrent shoulder 
bursitis on both sides.

He also reported flaring of his hemorrhoids once or twice per 
week with some associated bleeding and primarily with painful 
defecation.  Examination found two small non-inflamed 
external hemorrhoid tags without evidence of bleeding.  There 
was no evidence of internal hemorrhoids on examination.

He related some pain of the left knee on activity, but not 
giving way; he reported occasional swelling on extended use.  
Examination revealed no swelling; the knee was stable.  He 
had 0 degrees of extension and 140 degrees of flexion; he 
could squat and rise without help, but there was some 
crepitation with rising.  The impression was patellofemoral 
syndrome.

He reported a sore lower back; he denied radiation of pain to 
the hips or motor or sensory loss in the lower extremities.  
Examination revealed some tenderness over the lumbosacral 
area of the spinous processes.  Straight leg raising was 
negative.  Reflexes were 2+ and equal bilaterally.  There was 
no evidence of motor or sensory loss in the lower 
extremities.  He had 20 degrees of extension, 90 degrees of 
flexion, and 30 degrees of lateral flexion bilaterally; there 
was some soreness with the limits of range of motion.  The 
impression was lumbosacral strain.

He reported burning epigastric pain and regurgitation that 
occasionally awoke him at night (twice per week).  The 
abdomen was without organomegaly, masses, or tenderness.  
Bowel sounds were normoactive, without rebound tenderness.  
The diagnosis was GERD by history.  

On additional VA joints examination in August 2000, he 
demonstrated normal gait and full range of motion of the neck 
without pain.  He had full range of motion of the right 
shoulder with pain as he abducted past 135 degrees; range of 
motion was flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  He had no point tenderness.  Cross chest adduction 
was painless, and he could strongly raise his right arm from 
his side.  The left shoulder had no swelling, effusion, or 
deformity.  He had full range of motion without significant 
pain: abduction to 180 degrees, flexion to 180 degrees, 
internal rotation to 90 degrees, external rotation to 90 
degrees.  There was no point tenderness.  He could strongly 
abduct his left arm from his side without pain, and cross 
table adduction was painless.  The left knee was without 
swelling, effusion, deformity, quadriceps atrophy, patella 
instability, or retropatellar crepitation.  He had  a 
reproducible, extra-articular click in the hamstring tendons 
at the posterior medial corner of the left knee.  Ligaments 
were stable on testing, and tests were all negative.  He had 
full extension and 140 degrees of flexion.  As for the lumbar 
spine, he had flexion to 50 degrees, extension to 25 degrees, 
and bilateral lateral bending to 25 degrees.  He had no 
tenderness over the spinous processes.  Straight leg raising 
was limited to 75 degrees bilaterally by hamstring tightness.  
Rotation of the hips was painless and without tenderness.  
Deep tendon reflexes were active and equal in the knees and 
ankles bilaterally.  He walked on his heels and toes without 
difficulty, and he could squat and rise without help.  There 
was no detected motor weakness, sensory deficit, or atrophy 
in the lower extremities.  

An August 2000 upper GI series found no constricting lesion, 
obstruction, or abnormality of the esophagogastric junction, 
stomach, duodenal bulb, C-loop, and proximal mesenteric small 
bowel.  X-rays showed no abnormalities of the right shoulder.  
There was some narrowing of the left acromioclavicular joint, 
but the left shoulder was otherwise unremarkable.  The 
lumbosacral spine was essentially unremarkable, without 
fracture or significant arthritic change.  There also was 
some mild narrowing of the left knee joint, without 
hypertrophic change; the patellofemoral joint was 
unremarkable.  There was evidence of some pes planus 
deformity of the left foot.  

Diagnoses on the August 2000 VA examination were impingement 
syndrome of both shoulders; a click in the posterior 
hamstring tendons of the left knee of extra-articular origin 
with no other sign of pathology; and no objective evidence of 
organic pathology to explain low back pain.  

VA X-rays from January 2001 showed no significant bony or 
soft tissue abnormality of the knees.

A June 2002 VA prosthetics progress note indicates that the 
veteran had sought a clothing eligibility allowance based on 
the issuance of a knee brace; the request was denied because 
no prosthetic record to support the issuance of the brace was 
found and because the veteran did not provide evidence of use 
of a knee brace.

In August 2002, the veteran reported left knee pain flare for 
the past month and occasional crampy abdominal pain with 
nausea at times and occasional blood in bowel movements 
secondary to hemorrhoids.  Assessments included arthritis, 
reflux, and hemorrhoids.  He was on medication for conditions 
including reflux.

On VA examination in September 2002 for hemorrhoids, the 
veteran reported intermittent bleeding and pain.  There was 
no objective evidence of external hemorrhoids.  Digital 
examination showed some internal tenderness without blood; 
rectal tone was normal.  The impression was internal 
hemorrhoids.

On September 2002 VA examination for plantar warts, the 
veteran stated that the condition was on both feet, worse on 
the left.  He walked with a slight limp.  He had warts on the 
first toe and under the second toe of his left foot.  There 
was evidence of recent trimming, and the plantar warts were 
about one centimeter in diameter.  There was no evidence of 
infection or alteration; there was only tenderness to 
palpation.  On his right foot, he had a wart over the first 
toe and a very mild hypertrophic area over the second toe.  
There was no evidence of recent trimming or chronic skin 
changes.  There was slight tenderness involving the wart on 
the first toe, but not on the second toe.  The impression was 
plantar warts bilaterally.

On VA examination of the joints in September 2002, he 
reported intermittent pain in the left scapula area, but no 
pain in the deltoid area or down the left upper extremity.  
He reported he occasionally had some numbness in his left 
fingers.  He said the left shoulder pain had been worse with 
more strenuous work.  He also reported occasional 
intermittent pain of the right shoulder, with no pain in the 
deltoid area or down the right upper extremity.  Objectively, 
his neck demonstrated extension to 60 degrees, flexion to 45 
degrees, right lateral bending to 45 degrees, left lateral 
bending to 45 degrees with pain in the scapula area, and 
bilateral lateral rotation to 80 degrees; right lateral 
bending with left rotation caused pain in the left scapula 
area; left lateral bending with right rotation was painless.  
There was no crepitation or tenderness.  His left shoulder 
had no swelling, atrophy, or deformity; the examiner was 
unable to find a point of tenderness.  He had a full range of 
motion (flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, internal rotation to 90 
degrees, and extension to 50 degrees); he had pain on 
abduction of the left shoulder above 120 degrees.  Additional 
testing produced pain in the posterior shoulder area.  Deep 
tendon reflexes were absent in the biceps/triceps tendons 
bilaterally.  No motor weakness or sensory loss was detected 
in the upper or lower extremities.  As for the left knee, the 
veteran walked with a normal gait.  He had no angular 
deformity.  He had full extension and 140 degrees of flexion.  
There was no swelling, effusion, quadriceps atrophy, 
retropatellar crepitation, or patellar instability.  The 
examiner could not find a point of tenderness.  The 
collateral ligaments were stable on testing, and additional 
knee motion tests were negative.  X-rays showed no 
abnormalities of the right shoulder or the left knee; X-rays 
of the left shoulder showed a type II acromion, but no other 
abnormalities.  

The impressions at this VA examination were impingement 
syndrome of the left shoulder; no objective evidence of 
organic pathology by X-ray or physical examination in the 
right shoulder or left knee to explain his symptoms.  The 
examiner commented that the history of pain in the scapula 
area and the pain on neck motion suggested that some of his 
shoulder pain might be radiating from the cervical spine.  
The examiner reiterated that he found no limitation of motion 
of the right shoulder, the left shoulder, or the left knee; 
he stated that the complaint of pain in the left shoulder 
with abduction above 120 degrees might impair his function 
above this level.  

September 2002 VA X-rays showed the lumbosacral spine to be 
normal; the lumbar vertebrae and intervertebral disc spaces 
were well preserved, the spinal canal was within normal 
limits, and there was no other soft tissue or bony 
abnormality.  There was no osseous or articular 
abnormalities, fractures, or dislocations of the shoulders.  
The left knee had a minimal amount of narrowing in the 
femorotibial joint space medially, but there were no 
fractures or dislocations.

The veteran was treated in September 2002 after becoming more 
depressed, with crying spells, threats against his boss, 
periods of irritability, difficulty sleeping, low energy 
levels. He also reported using alcohol as a way of dealing 
with his problems.

On treatment in September 2002 for left shoulder pain, the 
veteran denied having pain all the time, but he described a 
deep ache.  He also described vague, intermittent low back 
pain.  Examination showed no left shoulder deformities, and 
no crepitance or atrophy.  Range of motion, sensation, and 
grip were normal.  There was no point tenderness of the back; 
straight leg raising was negative, and gait and sensation 
were normal.  The impression was continued complaints of left 
shoulder and back pain.  The examiner felt that the history 
sounded arthritic, but he stated that recent X-rays had been 
within normal limits.  

The veteran was treated by the VA in October 2002 for 
hemorrhoid complaints, with occasional bright red blood per 
rectum.  He also had knee pain.  External examination was 
negative; there was probably a very small internal hemorrhoid 
present.  Hemoccult was negative.  Stool softener and sitz 
bath were recommended.  

On VA treatment in January 2003 for hemorrhoids, he indicated 
that his condition had improved with Colace, stool softener, 
and sitz bath, with only a small amount of blood 
occasionally.  He was not having much pain with the 
hemorrhoids anymore; he had occasional itching, and he used 
Preparation H, which helped with the pain.  He indicated that 
he was satisfied with the medical treatment at the time and 
did not wish surgical intervention.  Physical examination 
showed only a small hemorrhoid at approximately "3 
o'clock."  No other hemorrhoids were visualized or felt.  
Heme was negative, and he had good rectal tone.  

On VA treatment in January 2003 for removal of a plantar 
wart, he had soreness.  He also reported slipping of the knee 
and deep, generalized knee pain.  It was noted that his left 
knee had no swelling, effusion, erythema, warmth, crepitance, 
deformity, point tenderness, or instability; the knee had 
normal range of motion.  

The veteran testified at an RO hearing in January 2003.  He 
said he was having problems with his feet (including walking 
difficulties and ankles giving way), reflux, and headaches 
since service; he also stated that he hit his head in a car 
accident in service in 1986.  He attributed difficulty with 
his feet to his work shoes and work environment.  He stated 
shoulder pain increased with activity.  As for his 
hemorrhoids, itching and scratching occurred daily, and he 
was affected by episodes once or twice a week.  He indicated 
that he had missed work because of his conditions twice in 
the last 6 months.  His worst problem was his painful left 
knee, which swelled, popped, and buckled; he also had fatigue 
due to the knee problems.  He wore a knee brace.  He 
described several episodes of low back symptoms in service 
and receding gums since a bridge was placed in service.  He 
stated that his only treatment was through the VA.    

The veteran was hospitalized at a VA facility in February 
2003 because of stress, with anxiety, depression, and 
nervousness.  He gave a history of dysphoria beginning in the 
mid to late 1990s (1996 or 1997), and he reported having had 
panic attacks and thinking that other people were talking 
about him.  Since retirement from active duty in 2000, he had 
had difficulties with authority figures and a question of 
paranoid delusions.  At admission, one of the diagnoses was 
psychosis, not otherwise specified.  A treating doctor stated 
that he had had a long-term history of dependence including 
on the structure of the service and had had more difficulty 
adapting since discharge from service and his separation from 
his wife.  Progress notes include a reference to a statement 
by the veteran's sister that she thought that he had had a 
"mental break" during service; she also stated that his 
mood had been depressed while he had lived with her for one 
year after separation from service.  During this 
hospitalization, it was noted that his feeling towards 
bosses, normal mental status, lack of other psychotic 
symptoms, dependent personality traits, and associated stress 
led away from psychosis and toward adjustment disorder.  
Progress notes also refer to a history of migraines, joint 
pain, and a normal gastrointestinal system but with vomiting.  
Diagnoses at discharge were adjustment disorder with mood 
disturbance, alcohol dependence in remission, and "rule 
out" paranoid psychosis.  

A February 2003 CT scan of the head was grossly normal.


II.  Analysis

Through discussions in correspondence, the rating decisions, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent medical 
records and VA examinations have been obtained.  The notice 
and duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A.  Claims for service connection

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The evidence shows that the veteran served 20 years of active 
duty, from 1980 to 2000, before retiring.  Service medical 
recods show isolated findings of GERD, headaches, a low back 
disorder, and a psychiatric condition.  Service connection 
for these conditions was claimed shortly after service, and 
the veteran has given a reliable history of continuity of 
symptomatology of such disorders since service.  38 C.F.R. 
§ 3.303(b).  Objective medical findings since service have 
varied, but there have been findings of reflux, vascular or 
other headaches, lumbosacral strain, and psychiatric 
diagnoses such as an adjustment disorder with mood 
disturbance.  There is a satisfactory chain of evidence to 
trace these current conditions to service onset.  The Board 
finds that current GERD, a headache disorder, a low back 
disorder, and a psychiatric disorder, began during the 
veteran's active duty, warranting service connection.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in granting these benefits.

With regard to service connection for receding gums (i.e., 
periodontal disease), the present claim is for compensation 
for such condition.  However, regulation provides that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381.  Service connection for 
receding gums for compensation purposes is not legally 
permitted, and as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Claims for compensable ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's claims for higher (compensable) ratings involve 
initial grants of service connection.  Thus different 
percentage ratings for the disabilities may be assigned for 
different periods of time, since the effective date of 
service connection, based on the facts found (i.e., "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).

Plantar warts

The post-service treatment records and examination reports 
show the veteran has multiple plantar warts on his feet which 
are tender and require periodic trimming.  The rating 
schedule does not provide a diagnostic code for plantar 
warts, so the condition must be rated by analogy under 
another code.  38 C.F.R. § 4.20.  The Board finds that the 
nature of this disorder and the related impairment may be 
rated by analogy to symptomatic metatarsalgia.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5279, unilateral or 
bilateral metatarsalgia may be rated 10 percent.  

Accordingly, the veteran's plantar warts of the feet will be 
assigned a higher rating of 10 percent.  This level of 
disability has persisted since the effective date of service 
connection, and thus other staged ratings are not indicated.  
Fenderson, supra.  The Board has applied the benefit-of-the-
doubt rule, 38 U.S.C.A. § 5107(b), in granting the higher 10 
percent rating for plantar warts.

Shoulder disabilities

As to the major or minor arm, limitation of motion is rated 
20 percent when limited to the shoulder level.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The treatment records and VA examinations since service show 
the veteran has subjective complaints of discomfort of the 
shoulders, but he is able to raise both arms well above the 
shoulder level.  Even considering the effects of pain, the 
veteran does not have a compensable degree of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consequently, noncompensable ratings are 
appropriate for the right and left shoulder disorders. 

The preponderance of the evidence is against the claims for 
compensable ratings for right and left shoulder disabilities 
at any time since the effective date of service connection.  
Fenderson, supra.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims for compensable ratings for these 
conditions must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Hemorrhoids

External or internal hemorrhoids are rated 0 percent when 
they are mild or moderate.  A 10 percent rating is assigned 
when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The veteran reports subjective symptoms of hemorrhoids.  
Objective findings on VA examination include a couple of 
small skin tags.  The overall evidence since service shows no 
more than mild or moderate hemorrhoids, properly rated 
noncompensable at all times since the effective date of 
service connection.  Fenderson, supra.  As the preponderance 
of the evidence is against the claim for a compensable rating 
for hemorrhoids, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER


Service connection for GERD, a headache disorder, a low back 
disorder, and a psychiatric disorder is granted.

Service connection for receding gums is denied.

A higher rating of 10 percent for plantar warts is granted.

Higher (compensble) ratings for a right and left shoulder 
disabilities and for hemorrhoids are denied.


REMAND

The remaining issue on appeal is entitlement to a higher 
(compensable) rating for a left knee disorder.  The Board 
finds there is a further duty to assist the veteran with this 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran asserts his left knee disability has worsened.  
In a recent statement he related that a doctor had prescribed 
a brace for the condition.  In the judgment of the Board, 
updated treatment records concerning the left knee should be 
obtained, and a current VA examination of this condition is 
warranted.

Therefore, this claim is remanded to the RO for the following 
action:

1.  The RO should obtain copies of all 
VA and non-VA medical records concerning 
a left knee disorder, dated during and 
since 2003.  

2.  The veteran should thereafter 
undergo a VA examination to determine 
the severity of his left knee disorder.  
The claims folder should be made 
available to the examiner.  All findings 
for rating the left knee condition 
should be reported in detail, such as 
range of motion in degrees, objective 
signs of pain on motion, and the 
presence and degree of any instability.  
Arthritis of the left knee should be 
diagnosed or ruled out by X-ray study.  

3.  Thereafter, the RO should review the 
claim for a higher (compensable) rating 
for a left knee disability.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is retuned to the Board.

During the remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



